Exhibit 10.2

October 21, 2011

Charles Eyler

 

  Re: EMPLOYMENT OFFER LETTER

Dear Charles:

Puma Biotechnology, Inc., a Delaware corporation (the “Company”) acknowledges
that you commenced employment with the Company on September 1, 2011 (the
“Effective Date”) and is pleased to memorialize the terms of your continued
employment as the Company’s Senior Vice President, Finance and Administration
and Treasurer on the following terms and conditions:

1. POSITION, DUTIES AND RESPONSIBILITIES. As of the Effective Date, the Company
will employ you as its Senior Vice President, Finance and Administration. In
such capacity, you will have such duties and responsibilities as are normally
associated with such position. Your duties may be changed from time to time by
the Company in its discretion. You will report to the Company’s President and
Chief Executive Officer or such other individual as the Company may designate,
and will work at the Company’s offices located in Los Angeles, California, or
such other location as the Company may designate, except for travel to other
locations as may be necessary to fulfill your responsibilities. At the Company’s
request, you will serve the Company and/or its subsidiaries and affiliates in
other offices and capacities in addition to the foregoing without additional
compensation.

2. BASE COMPENSATION. During your employment with the Company, the Company will
pay you a base salary of $265,000 per year (the “Base Salary”), less payroll
deductions and all required withholdings, payable in installments in accordance
with the Company’s normal payroll practices (but in no event less often than
monthly) and prorated for any partial pay period of employment. Your Base Salary
may be subject to adjustment pursuant to the Company’s policies as in effect
from time to time.

3. ANNUAL BONUS. In addition to the Base Salary set forth above, you will be
eligible to receive an annual discretionary cash bonus (pro-rated for any
partial year of service), based on the attainment of performance metrics and/or
individual performance objectives, in each case, established and evaluated by
the Company in its sole discretion (the “Annual Bonus”). Your target Annual
Bonus shall be 30% of your Base Salary, but the actual amount of your Annual
Bonus may be more or less (and may equal zero), depending on the attainment of
applicable performance criteria. Payment of any Annual Bonus(es), to the extent
any Annual Bonus(es) become payable, will be contingent upon your continued
employment through the applicable payment date.

4. SIGNING BONUS. In connection with entering into this offer letter, you will
be paid a signing bonus equal to $22,083 (the “Signing Bonus”) within fifteen
days after the date on



--------------------------------------------------------------------------------

which you execute this offer letter. You and the Company acknowledge and agree
that the Signing Bonus will not be earned to any extent prior to the first
anniversary of the Effective Date and will only be earned on the first
anniversary of the Effective Date if you remain actively employed by the Company
through such first anniversary. In the event that your employment with the
Company terminates for any reason prior to the first anniversary of the
Effective Date, you hereby agree to repay to the Company the Signing Bonus, in
full, on the date of termination.

5. STOCK OPTION. In connection with entering into this offer letter, the Company
will grant you an option to purchase 90,000 shares of the Company’s common stock
(the “Stock Option”) at a per share exercise price equal to the Fair Market
Value of a share of the Company’s common stock on the date of grant (as
determined in accordance with the Company’s 2011 Incentive Award Plan). Subject
to your continued employment with the Company through the applicable vesting
date, 1/3rd of the shares underlying the Stock Option will vest on the first
anniversary of the Effective Date and 1/36th of the shares underlying the Stock
Option will vest on each monthly anniversary of the Effective Date thereafter.
Subject to the foregoing, the terms and conditions of the Stock Option will be
set forth in a separate award agreement in such form as is prescribed by the
Company (the “Stock Option Agreement”), to be entered into by the Company and
you.

6. BENEFITS AND VACATION. You will be eligible to participate in all health,
welfare, savings and retirement plans, practices, policies and programs
maintained or sponsored by the Company from time to time for the benefit of its
similarly situated employees, subject to the terms and conditions thereof. To
the extent that you properly elect to participate in the Company’s applicable
medical, dental and/or prescription benefit plans, the Company will pay the
premiums for you and your dependents under such plans while you remain employed
by the Company, provided, however, that the Company shall have no obligation to
pay any such premiums if doing so would result in a violation of law and/or the
imposition of penalty or excise taxes on the Company. In addition, you will be
eligible for other standard benefits, such as sick leave, vacations and
holidays, in each case, to the extent available under, and in accordance with,
Company policy applicable generally to other similarly situated employees of the
Company. Notwithstanding the foregoing, nothing contained in this Section 6
shall, or shall be construed so as to, obligate the Company or its affiliates to
adopt, sponsor, maintain or continue any benefit plans or programs at any time.

7. CONFIDENTIAL AND PROPRIETARY INFORMATION. This offer of continued employment
is contingent upon your execution of the Proprietary Information and Inventions
Agreement, attached hereto as Exhibit A.

8. NON-SOLICITATION. You further agree that during the term of such employment
and for one (1) year after your employment is terminated, you will not directly
or indirectly solicit, induce, or encourage any employee, consultant, agent,
customer, vendor, or other parties doing business with the Company to terminate
their employment, agency, or other relationship with the Company or to render
services for or transfer their business from the Company and you will not
initiate discussion with any such person for any such purpose or authorize or
knowingly cooperate with the taking of any such actions by any other individual
or entity.

 

2



--------------------------------------------------------------------------------

9. AT-WILL EMPLOYMENT; AMENDMENT. Your employment with the Company is “at-will,”
and either you or the Company may terminate your employment for any reason
whatsoever (or for no reason) upon written notice of such termination to the
other party. This at-will employment relationship cannot be changed except in a
writing signed by you and an authorized representative of the Company. This
agreement may not be amended except by a signed writing executed by the parties
hereto.

10. COMPANY RULES AND REGULATIONS. As an employee of the Company, you agree to
abide by all Company rules, regulations and policies as set forth in the
Company’s employee handbook or as otherwise promulgated.

11. WITHHOLDING. The Company may withhold from any amounts payable under this
offer letter such Federal, state, local or foreign taxes as shall be required to
be withheld pursuant to any applicable law or regulation.

12. ENTIRE AGREEMENT. As of the Effective Date, this offer letter, together with
the Stock Option Agreement and Proprietary Information and Inventions Agreement,
comprises the final, complete and exclusive agreement between you and the
Company with respect to the subject matter hereof and replaces and supersedes
any and all other agreements, offers or promises, whether oral or written, made
to you by any representative of the Company. You agree that any such agreement,
offer or promise between you and any representative of the Company is hereby
terminated and will be of no further force or effect, and you acknowledge and
agree that upon your execution of this offer letter, you will have no right or
interest in or with respect to any such agreement, offer or promise.

13. CHOICE OF LAW. This offer letter shall be interpreted and construed in
accordance with California law without regard to any conflicts of laws
principles.

14. PROOF OF RIGHT TO WORK. As required by law, this offer of continued
employment is subject to satisfactory proof of your right to work in the United
States.

[SIGNATURE PAGE FOLLOWS]

 

3



--------------------------------------------------------------------------------

Please confirm your agreement to the foregoing by signing and dating the
enclosed duplicate original of this offer letter in the space provided below for
your signature and returning it to the Company’s President and Chief Executive
Officer. Please retain one fully-executed original for your files.

 

Sincerely, Puma Biotechnology, Inc., a Delaware corporation By:  

/s/ Alan H. Auerbach

Name: Alan H. Auerbach Title: President and Chief Executive Officer

 

Accepted and Agreed, this 21st day of October, 2011. By:  

/s/ Charles Eyler

        Charles Eyler